Case 1:19-cv-08187-LGfypeecym@enkic Bled 09/03/19 Page 1 of 7

IN THE UNITED STATES DISTRICT COURT
FOR THE SOUTHERN DISTRICT OF NEW YORK

 

ERIN SAX AND

SANDY PHILLIPS-JOHNSON ] 9 CV STS?
VERSUS NO.

LUCKY 8 TV, LLC DEFENDANT

JURY TRIAL DEMANDED
COMPLAINT
This is a civil action to recover actual, compensatory, and punitive damages for
the Defendant's retaliatory and wrongful termination of the plaintiffs’ employment in

violation of public policy. The following averments support this civil action:

PARTIES

 

1. The plaintiff, Erin Sax, is an adult resident citizen of California. She files this

Cad

my

civil action pro se.
2. The plaintiff, Sandy Phillips-Johnson, is an adult resident citizen of California.
She files ths civil action pro se.
3. The Defendant Lucky 8 TV, LLC (“Lucky 8") is a New York limited liability
company with its principal place of business at 99 Hudson Street, 2nd Floor, New York,

New York 10013. Lucky 8 may be served with process by service of a Complaint and

 
   

and summons to its registered agent, Ms. Kimberly Woodard, 219 Alexander Avenue,

Montclair, New Jersey 07043.

 
Case 1:19-cv-08187-LGS Document1 Filed 09/03/19 Page 2 of 7

JURISDICTION AND VENUE

4. Pursuant to 28 U.S.C. § 1332, this Court has original subject matter jurisdiction
of this civil action as the matter in controversy exceeds the sum or value of $75,000,
exclusive of interest and costs, and is between citizens of different States.

5. Pursuant to 28 U.S.C. § 1391, venue is proper in this judicial district since
Lucky 8 resides in the Southern District of New York.

CAUSE OF ACTION

6. The Defendant Lucky 8 describes itself as “a full-service unscripted
production company founded in 2014.”

7. Erin Sax is an award winning director, executive producer, and show-runner
for feature documentaries, feature films, non-fiction television, national and
international commercials, branded content, and music videos. Ms. Saks is also an
award winning singer/songwriter.

8. Sandy Phillips-Johnson is a seasoned news producer with more than twenty
(20) years of experience working with Emmy-award winning teams. Ms. Phillips-
Johnson produced number one rated news shows for their markets and worked on

commercial productions for nationally known brands.

 
 

9. The plaintiffs were employed by the Defendant Lucky 8 to assist in the

       

 

production of an unscripted documentary regarding the impact of the “opioid

 
      

Case 1:19-cv-08187-LGS Document1 Filed 09/03/19 Page 3 of 7

epidemic” in middle-America.

10. In order to tell the story cast members and crew members of the production
team would embed in a local jail, in Indiana; in known areas of drug activity in a small
community, in Kentucky; and with local law enforcement agencies, in Indiana and
Kentucky.

11. Cast members included a journalist, a border patrol agent, and several
individuals with prior histories of drug abuse and in varying stages of recovery.

12. In order to participate as cast members these individuals were required to
sign non-disclosure agreements and waivers of liability for any harm which might befall
them during the production.

13. Unique to this production were the cast members recruited to serve as
embeds in the local community in known areas of drug activity.

14. These cast members were known as the “street team” and strict
confidentiality of their status as cast embers of a nationally broadcast production was
imperative for their safety.

15. The “street team” cast members were expected to seek out drug activity and
engage drug dealers to purchase narcotic drugs.

“street team” were not supervised by local law

16. Th f th

 

 

 

enforcement and served no legitimate law enforcement purpose.

 
    

Case 1:19-cv-08187-LGS Document1 Filed 09/03/19 Page 4 of 7

17. In order to assist the “street team” to embed Ms. Sax and Ms. Phillips-
Johnson leased property in their own names for the “street team” to use and reside in
during the production.

18. Ms. Sax and Ms. Phillips-Johnson were assured by management level
officials of the Defendant Lucky 8 that they would be fully reimbursed for any expenses
associated with the leasing of the properties used in the production.

19. Almost from the inception of their work producing the show, Ms. Sax and
Ms, Phillips-Johnson observed an attitude of complete disinterest in the health, safety,
security, or confidentiality of cast members and a tolerance of unsafe and illegal activity
by cast and crew by the Defendant Lucky 8.

20. Ms. Sax and Ms. Johnson-Phillips collectively and individually made
complaints to management level officials of Lucky 8 regarding numerous unsafe and
illegal practices involving the “jail team” and the “street team.”

21. Ms. Sax and Ms Phillips-Johnson collectively and individually made
complaints about illegal activities taking place on and off set by cast and crew involved
in the “jail team” and the “street team” part of the production.

22. Specifically with respect to the “jail team,” Ms. Sax complained about the

fh

unlawful continuing detention of a am” member who had asked to be released

 

jail te

   

 

from detention because of mortal fear of bodily harm or death.

 
Case 1:19-cv-08187-LGS Document1 Filed 09/03/19 Page 5 of 7

23. Specifically with respect to the “street team,” Ms. Sax and Ms. Phillips
Johnson complained about the use of drugs by cast and crew, including in the premises
leased in their names, the possession of drugs by cast and crew, and the purchase and
distribution of drugs by cast and crew.

24. None of the drug activity Ms. Sax and Ms. Phillips-Johnson complained
about served the purpose of aiding public officers in the performance of their duties.

25. In fact, Lucky 8 required Ms. Sax and Ms. Phillips-Johnson to keep law
enforcement in the dark regarding the activities of the “street team.”

26, As a matter of public policy, “[t]he regulation of controlled substances in the
Commonwealth [of Kentucky] is important and necessary for the preservation of public
safety, and public health.” See Kent. Rev. Stat. § 218A.005.

27. In support of this stated public policy, the Commonwealth of Kentucky
criminalizes the possession of numerous controlled substances and narcotic drugs, and
marijuana. See, e.g., Kent. Rev. Stat. § 218A.1422 (Marijuana).

28. Within a matter of days or weeks after making their complaints regarding
numerous unsafe and illegal practices involving the “jail team” and the “street team,”
the Defendant Lucky 8 retaliated against Ms. Sax and Ms. Phillips-Johnson by

terminating their employment with the production

 

   

 

29, The termination of the plaintiffs for reporting unsafe and illegal activity to

 
      

Case 1:19-cv-08187-LGS Document1 Filed 09/03/19 Page 6 of 7

the management of the Defendant Lucky 8 violates Kentucky and Indiana public policy
and § 740 of the New York Labor Law.

30. The plaintiffs considered the unsafe and illegal activities occurring on and off
set to constitute a flaw in the production which they were duty bound to report and
remedy for the good of the production and the cast and crew.

31. In fact, the Defendant Lucky 8 considered the unsafe and illegal activities
occurring on and off set to constitute a feature of the production which they had no
intention of remedying.

32. The Defendant Lucky 8 embarked on producing an unscripted documentary
regarding the impact of the “opioid epidemic” in middle-America for the sole purpose
of monetizing the misery of others with no regard for the law, the public good, or
decency.

WHEREFORE, PREMISES CONSIDERED, the plaintiffs pray for actual damages
for lost income and other tangible economic harm suffered as a result of the wrongful
termination of their employment; compensatory damages for mental anguish,
emotional distress, injury to reputation or standing, inconvenience, and other intangible
harm; and for punitive damages in an amount to be determined by the trier of fact but
further pray for such further and additional relief

less than $75,000.01. The plaintiffs

 

the Court deems appropriate under the circumstances.

 
Case 1:19-cv-08187-LGS Document1 Filed 09/03/19 Page 7 of 7

PLAINTIFF’S CERTIFICATION AND WARNINGS

By signing below, I certify to the best of my knowledge, information, and belief
that: (1) the complaint is not being presented for an improper purpose (such as to
harass, cause unnecessary delay, or needlessly increase the cost of litigation); (2) the
claims are supported by existing law or by a nonfrivolous argument to change existing
law; (3) the factual contentions have evidentiary support or, if specifically so identified,
will likely have evidentiary support after a reasonable opportunity for further
investigation or discovery; and (4) the complaint otherwise complies with the
requirements of Federal Rule of Civil Procedure 11. I agree to notify the Clerk's Office
in writing of any changes to my mailing address. I understand that my failure to keep a

current address on file with the Clerk's Office may result in the dismissal of my case.

 

   

 

 

Respectfully submitted, this the day of 2019.

an /

os »§ GL eo oa an
“FE, af TZ saoncd~e— RuLuge NQurcun
Erin Sax Pro Sef Sandy Phillips-Johnson, Pro s¢
323 Oceano Avenue 734 North Hayworth Avenue,
Los Angeles, California 90049 Apt. 3
erin.sax@email.com Los Angeles, California 90046

sandy phillipsjohnson@gmail.com

 

 

 

 
